Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 June 18, 2010 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: Proxy Statement on Schedule 14A for DWS Floating Rate Plus Fund (the “Fund”), a series of DWS Portfolio Trust (Reg. No. 811-00042) Ladies and Gentlemen: Pursuant to Rule 14a-6 under the Securities Exchange Act of 1934, we are filing today through the EDGAR system on behalf of the Fund, a preliminary proxy statement on Schedule 14A relating to a special meeting of the Fund’s shareholders. The proxy statement relates to a proposal to approve a sub-advisory agreement between Deutsche Investment Management Americas Inc. (“DIMA”) and QS Investors, LLC with respect to the Fund.Members of DIMA’s Quantitative Strategies Group (the “QS Group”), including certain members of the Fund’s portfolio management team, expect to enterinto an agreement with DIMA to form a separate investment advisory firm named QS Investors, LLC that will be unaffiliated with DIMA (the “Separation”).The Separation is expected to occur on or about August 1, 2010.In addition, the proxy statement includes a proposal to approve a sub-advisor approval policy for the Fund.The Fund expects to begin mailing the definitive proxy statement to shareholders on or about June 30, 2010. Please direct any comments or questions relating to this filing to me at 617-295-3986. Very truly yours, /s/Scott D. Hogan Scott D. Hogan Vice President Deutsche Investment Management Americas Inc. cc:Adam Schlichtmann, Esq., Ropes & Gray LLP
